DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, reading on fig. 1,
Species B, reading on fig. 2,
Species C, reading on fig. 3,
Species D, reading on fig. 4,
Species E, reading on fig. 5-7,
Species F, reading on fig. 6-8,
Species G, reading on fig. 11, and 
Species H, reading on fig. 12.
The species are independent or distinct because, as shown in the drawings, the species include mutually exclusive characteristics. The devices of Species A-B are mutually exclusive, as the device of species A comprises a planar gate, wherein the device of species B comprises a trench gate. The devices of Species A-B are mutually exclusive, as the device of species A comprises a planar gate, wherein the device of species B comprises a trench gate. Species C-D and A-B are mutually exclusive, as the device in species C-D comprises multiple contact plugs 421, 422, 423, and wherein the device in species A-B comprises a single contact plug 42. The arrangement of the source regions 31-32 are also mutually exclusive between Species C-D and A-B. The devices of Species C-D are mutually exclusive, as the device of species C comprises a planar gate, wherein the device of species D comprises a trench gate. Species A-D and E-F are mutually exclusive, as the source arrangements are mutually exclusive. The devices of Species E and F are mutually exclusive, as the device of species E comprises a planar gate, wherein the device of species F comprises a trench gate. Species G-H and A-F are mutually exclusive as the structures of the metal layer in these two groups are mutually exclusive. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the patentably indistinct species require a different field of search (e.g., searching different subgroups or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad M Hoque whose telephone number is (571)272-6266.  The examiner can normally be reached on 7AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817